
	

114 HR 3914 IH: Half-Staff for Homeland Heroes Act
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3914
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Rouzer introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require that the United States flag be flown at half-staff in honor of members of the Armed
			 Forces who die in the line of duty in the United States.
	
	
 1.Short titleThis Act may be cited as the Half-Staff for Homeland Heroes Act. 2.United States Flag required to be flown at half-staff upon the death of a member of the Armed Forces in the line of domestic dutySection 7(m) of title 4, United States Code, is amended—
 (1)by inserting after a member of the Armed Forces from any State, territory, or possession who dies while serving on active duty the following: in events not covered by the 9th sentence of this subsection; and
 (2)by inserting before As used in this subsection the following new sentence: The flag shall be flown at half-staff on the day following any day on which a member of the Armed Forces dies from an injury incurred or aggravated in the United States, in the line of duty (and not as a result of misconduct by such member), and while such member was serving on active duty (as defined in section 101(d) of title 10)..
			
